           Case 1:20-cv-00962-DAD-SAB Document 15 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           Case No. 1:20-cv-00962-NONE-SAB
11
                    Plaintiff,                           ORDER VACATING SCHEDULING
12                                                       CONFERENCE
             v.
13                                                       (ECF Nos. 13, 14)
     MANUEL MAGALLON,
14
                    Defendant.
15

16          This action was filed on July 10, 2020, and a mandatory scheduling conference was

17 initially set for October 6, 2020. (ECF Nos. 1, 3.) On September 11, 2020, Defendant filed an

18 answer. (ECF No. 5.) Following multiple continuances, the scheduling conference is currently

19 set for April 8, 2021. (ECF No. 13.) On April 7, 2021, one day prior to the scheduling
20 conference, the parties filed a stipulation for the entry of judgment. (ECF No. 14.)

21          The Court shall vacate the scheduling conference given the filed stipulation for the entry

22 of judgment. However, the Court admonishes the parties for not filing any sort of request to

23 continue the scheduling conference or a status report at least seven (7) days prior to the

24 scheduling conference. Twice previously in this case, the Court notified the parties that it

25 expected requests to continue a scheduling conference to be filed prior to the deadline for filing a

26 joint scheduling report. (ECF Nos. 9 at 1, 13 at 1.) While the parties now seek entry of
27 judgment, he Court still expects the parties to apprise the Court of the status of the action when

28 the scheduling report is due, rather than on the eve of the conference.


                                                     1
            Case 1:20-cv-00962-DAD-SAB Document 15 Filed 04/07/21 Page 2 of 2


 1          Accordingly, the mandatory scheduling conference set for April 8, 2021, is HEREBY

 2 VACATED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 7, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
